Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 1 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 2 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 3 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 4 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 5 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 6 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 7 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 8 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                     Page 9 of 10




                           "EXHIBIT A"
Case 18-27399   Doc 69-1   Filed 08/08/19 Entered 08/08/19 14:01:30   Desc Exhibit
                                    Page 10 of 10




                           "EXHIBIT A"
